                               EXHIBIT E
                          TNT Transfer Agreement




19-80012-FPC   Doc 1-5   Filed 04/22/19   Entered 04/22/19 20:18:22   Pg 1 of 23
                             COMMERCIAL LEASE

DATE:                  November 16, 2018


LANDLORD:              CLEVER CAPITAL, LLC.
                       630 Valley Mall Pkwy, #157
                       East Wenatchee, WA 98802-4838

TENANT:                GIGA WATT
                       1 Campbell Pkwy
                       East Wenatchee, WA 98802


         LOCATION OF LEASED PREMISES. The Leased Premises is located at 474
Highline Dr., East Wenatchee, Washington, on the Real Property legally described on Exhibit A
attached hereto and incorporated as if fully set forth herein. The Lease is subject to all easements,
restrictions, agreements of record, mortgages and deeds of trust, and zoning and building laws.


        DESCRIPTION OF LEASED PREMISES. The Leased Premises shall consist only of
buildings B and H, and Building A, excluding the office section, all of which are located on the
Real Property, together with related improvements, landscaped areas, and parking facilities. The
locations of these buildings are diagramed on the map attached as Exhibit B, which is
incorporated as if fully set forth herein.


        LANDLORD AND TENANT IMPROVEMENTS. Landlord has delivered the Leased
Premises and every part or portion thereof with all systems included in Leased Premises cleaned,
serviced, working, and free from leaks and/or defects and infestations. These systems include and
are not limited to the roof, rain gutters, plumbing, electrical wiring, conduits, plumbing, and
heating/furnaces and the parking area. Landlord is required to keep the structure and the structural
systems including the roof and rain gutters of the Leased Premises in good repair and free of leaks
or infestations (cockroaches, rodents, termites, etc.). All repairs made by Landlord due to damage
caused by Tenant shall be reimbursed by Tenant within THIRTY (30) days of Landlord completing
the repairs. Tenant shall be responsible to keep all other aspects of the Leased Premises in good
repair at its sole cost. Upon occupancy of the Leased Premises, Tenant shall be responsible, at its
sole cost and expense, for any and all alterations or improvements to the Leased Premises
necessary to accommodate Tenant’s business authorized in this Lease. Any and all alterations to
the Leased Premises made by Tenant shall be in strict accordance with the provisions of Paragraph
6.4 herein, whether made before or after the Lease Commencement Date. Tenant, by taking
occupancy of the Leased Premises, acknowledges that all improvements (if any) promised by
Landlord have been completed to Tenant’s satisfaction and Tenant accepts the Leased Premises in
its then present condition “AS IS.”


COMMERCIAL LEASE



 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 2 of 23
AGREEMENT. LANDLORD HEREBY LEASES TO TENANT AND TENANT DOES
HEREBY AGREE TO LEASE FROM LANDLORD THE ABOVE-DESCRIBED LEASED
PREMISES UPON THE FOLLOWING TERMS AND CONDITIONS:

       1.      TERM.

                1.1    Original Term. The Original Lease Term shall be for a period of One (1)
year, commencing on November 1, 2018 (the “Commencement Date”) and shall terminate on
October 31, 2019 at 5:00 p.m. (PDT). If Tenant occupies the Leased Premises prior to the
Commencement Date, Tenant’s occupancy of the Leased Premises shall be subject to all
provisions of this Lease. Early occupancy of the Leased Premises shall not advance the expiration
date of this Lease.

                1.2      Renewal Term. Provided Tenant shall be in compliance with the terms of
this Lease at the time of exercising same, and subject to the terms set forth in Paragraph 2.2 herein,
upon expiration of the Original Term, Tenant shall have a ONE (1) year renewal option to be
exercised, if at all, by Tenant giving notice in writing to Landlord of Tenant’s intent to exercise
such option not less than NINETY (90) calendar days prior to the Expiration of the Original Lease
Term set forth in Section 1.1, above.

In the event Tenant opts to renew this Lease, Rent shall be increased for such Renewal Term per
Section 2.2, below. Landlord and Tenant will commemorate the Renewal Term and increase to
Rent in writing not less than THIRTY (30) calendar days prior to the Expiration of the Original
Term. Landlord and Tenant may also agree in that writing to provide for one or more subsequent
renewal terms under substantially the same conditions in this Section 1.2.

       2.      RENT and ADDITIONAL CONSIDERATION

               2.1. Rent. Upon execution of the Lease, Tenant shall pay Landlord Twenty-
Eight Thousand Two Hundred and Fifty-Seven Dollars ($28,257.00), which amount is pro-rated
for the month of November.

Beginning December 1, 2018, Tenant shall pay Landlord Rent in the amount of Thirty-One
Thousand Fifty-Six Dollars ($31,056.00) per month (“Rent”), payable in advance in equal monthly
installments on or before the first day of each calendar month during the Original Term of this
Lease and any Renewal Terms thereof.

               2.2   Adjustment to Rent. At the commencement of the first Renewal Term of
the Lease, the payments shall be increased by Five Percent (5.0%). For any subsequent Renewal
Term, the payments shall be increased by at least an additional Five Percent (5.0%) each year,
compounded annually.

Rent may also be decreased by written agreement of the Parties upon decrease in power capacity
to the Leased Premises. Upon execution of the sublease agreement and associated equipment
ownership transfer per Section 2.6, below, Tenant’s power utilization will likely be reduced and
the adjusted rate for December may be recalculated accordingly.



COMMERCIAL LEASE - 2 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 3 of 23
               2.3     Late Charges and Interest.

                       2.3.1. Tenant acknowledges that late payment of any rent required by this
Lease, or renewal thereof, from Tenant to Landlord will result in collection costs to Landlord, the
extent of which additional cost is extremely difficult and, economically impractical to ascertain.
Tenant therefore agrees that if Tenant fails to make any rent payment required by this Lease to
Landlord WITHIN FIVE (5) CALENDAR DAYS OF THE DATE WHEN IT IS DUE, Landlord
shall impose a late charge of twelve percent (12%) of the Rent due to be added to the delinquent
payment.

Any Rent payment not paid WITHIN FIFTEEN (15) CALENDAR DAYS OF ITS DUE DATE
shall be considered delinquent and a service charge of ten percent (10%) per month thereafter shall
be paid to Landlord in addition to Rent. TENANT AGREES THAT THE LATE CHARGE IS
A REASONABLE ESTIMATE OF THE COSTS TO LANDLORD OF COLLECTING THE
OVERDUE PAYMENT. LANDLORD MAY LEVY AND COLLECT THE LATE
CHARGE IN ADDITION TO ALL OTHER REMEDIES AVAILABLE FOR TENANT’S
DEFAULT, AND COLLECTION OF A LATE CHARGE SHALL NOT WAIVE THE
BREACH CAUSED BY THE LATE PAYMENT.

                      2.3.2 All payments required under this Lease, including any late charge
imposed under Paragraph 2.3.1 herein, not paid when due shall bear interest at a rate of eighteen
percent (18.0 %) per annum. Landlord may levy and collect this interest charge in addition to all
other remedies available for Tenant’s default, and collection of a late charge shall not waive the
breach caused by the late payment.

               2.4      Security Interest. Landlord shall have, and Tenant hereby grants, a
Landlord’s lien and a security interest in any furnishings, equipment, fixtures, inventory, accounts
receivable or other personal property of any kind belonging to Tenant, or the equity of Tenant
therein, on the Leased Premises. The security interest is granted for the purpose of securing the
payment of rent, other charges, assessments, costs specified in Section 4, penalties and damages
herein covenanted, to be paid by Tenant hereunder. Within TWENTY (20) days following the
Commencement Date, Tenant agrees to execute and deliver to Landlord a financing statement in
form sufficient to perfect the security interest of Landlord in the aforementioned property and
proceeds thereof under the provisions of applicable law. Any applicable statutory lien for rent is
not herein waived, the security interest herein granted being in addition and supplementary thereto.

              2.5     Alteration Deposit. Prior to making any alterations to the Leased Premises,
and subject to Section 6.4, Tenant shall provide an alteration deposit sufficient to restore the
Leased Premises to its condition prior to the Commencement Date.

              2.6    Additional Consideration. Under a prior month-to-month arrangement
regarding the Leased Premises, Tenant owes Landlord Eleven Thousand Six Hundred Dollars
($11,600.00) in past-due rent. Tenant also owes Forty-Six Thousand Forty-Nine Dollars to
($46,049.00) to the Douglas County Public Utility District (PUD). The Parties understand that
PUD intends to shut-off power to the Leased Premises unless Tenant’s account is paid in-full by
November 16, 2018. Having the power shut-off would create significant risk to Landlord and the



COMMERCIAL LEASE - 3 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22         Pg 4 of 23
Leased Premises. Therefore, Landlord agrees to pay the outstanding debt to PUD on behalf of
Tenant. Combining the past-due rent, the past-due PUD bill, and November’s rent, Tenant owes
Landlord Eighty-Five Thousand Nine Hundred and Six Dollars ($85,906.00), the “Total Amount
Due.”

In consideration for Landlord transferring funds in the amount of Forty-Six Thousand Forty-Nine
Dollars to ($46,049.00) to Tenant for payment of Tenant’s PUD outstanding bill, and in lieu of
cash payment for the past-due and November rents, Tenant hereby assigns and transfers to
Landlord Tenant’s contract with PUD for all power accounts associated with the Leased Premises;
agrees to promptly facilitate and fully participate in all necessary notice, documentation, or other
requirements to effectuate the assignment and transfer; and agrees to immediately transfer to
Landlord:

               a. Two Hundred Eighty (280) used S9 miners, including power supplies, at a
                  valuation of Two Hundred Twenty-Five Dollars ($225.00) per system
                  ($63,000.00 total); and
               b. Additional miners to constitute the remaining Twenty-Two Thousand Nine
                  Hundred Six Dollars ($22,906.00), the “Remaining Amount Due,” such as:
                     i. Used S9s, including power supplies at a valuation of Two Hundred
                          Twenty-Five Dollars ($225.00) per system;
                    ii. Used L3 units, including power supply, at a valuation of Thirty-Five
                          Dollars ($35.00) per system; or
                   iii. Used Alphaminer GPU units, including power supply, at a valuation of
                          Six Hundred Dollars ($600.00) per system.

If additional equipment is unavailable to constitute the entire Remaining Amount Due, Tenant may
pay all or part of the Remaining Amount Due in cash. ANY SHORTAGE OF ADDITIONAL
EQUIPMENT OR CASH PAYMENT, OR DELAY IN FULFILLING TENANT’S
OBLIGATIONS TO LANDLORD REGARDING THE TOTAL AMOUNT DUE WILL
CONSTITUTE A DEFAULT OF THIS LEASE.

       3.      BUSINESS PURPOSE AND USE

                3.1    Permitted Use. Tenant shall use the Leased Premises only for the purpose
of operating a cryptocurrency server farm business in compliance with applicable law, and
activities reasonably related thereto, and for no other purpose without the written consent of
Landlord, which consent may be withheld or conditioned in Landlord’s sole, unfettered discretion.

                 3.2     Compliance with Laws. In connection with its use, Tenant shall comply, at
its expense, with all applicable laws, regulations and requirements of any public authority,
including those regarding maintenance, operation and use of the Leased Premises and any
appliances on the Leased Premises (including signs). Without limiting the generality of the
foregoing, after the Commencement Date of this Lease, should the government require alterations
to the interior, exterior or structure of the building necessitated by changes in applicable building
codes, handicapped access laws or similar regulations, these changes will be the sole responsibility
of Tenant.



COMMERCIAL LEASE - 4 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 5 of 23
                3.3   Supervision. Tenant shall keep the Leased Premises clean and orderly and
will cause its employees, agents, and invitees to conduct themselves in a professional manner.
Tenant will supervise its employees and cause Tenant’s agents, independent contractors,
employees, customers, suppliers, and invitees to conduct their activities in such a manner as to
comply with the requirements of this Lease and the rules and regulations described herein.

                3.4     Storage, Trash. Tenant shall not store anything outside the building except
in strict compliance with requirements of applicable governmental authority, and all such materials
(if allowed) shall be reasonably site-screened from public roads. Tenant shall dispose of trash and
other matter in a manner acceptable to Landlord.

       4.      UTILITIES AND TAXES

              4.1     Payment. Tenant shall pay directly to the appropriate supplier all charges
for garbage collection, gas, internet and telephone supplied to the Leased Premises. FAILURE
TO PAY ANY CHARGES FOR GARBAGE COLLECTION, GAS, INTERNET AND/OR
TELEPHONE SERVICE WITHIN THIRTY (30) DAYS OF AN INVOICE’S DUE DATE
CONSTITUTES AN EVENT OF DEFAULT.

Tenant shall pay Landlord for electricity, water, and sewer in advance in the amount of Fifty-One
Thousand dollars ($51,000) per month for electricity, Sixty-nine dollars ($69.00) per month for
water, and Seventy-six dollars ($76.00) per month for sewer (“Estimated Utilities”) ($51,145) on
the first day of each month. In the event Tenant’s electricity, water, and/or sewer is above the
Estimated Utilities, Landlord shall provide an invoice of the overage to Tenant at the address listed
below in Section 15.4, and Tenant shall have FIVE (5) days to reimburse Landlord (“Overage”).
FAILURE TO PAY THE ESTIMATED UTILITIES AND/OR ANY OVERAGE BY ITS
DUE DATE CONSTITUTES AN EVENT OF DEFAULT. Upon termination of the Lease other
than by Tenant’s default, any overpayment in the Estimated Utilities will be refunded to Tenant.

                4.2      Interruption of Service. Landlord shall not be liable for any failure or
interruption of utilities or services to the Leased Premises, unless caused by the sole negligence of
Landlord or its agents.

               4.3     Taxes and Assessments.

       4.3.1 Taxes and Other Payments. Landlord shall ensure all real property taxes, other
charges, and assessments properly levied against the Leased Premises are timely paid. Should
Tenant’s use of the Leased Premises cause increases in property taxes, Landlord may adjust the
Rent by the increase in the property taxes due.

                        4.3.2 Personal Property Taxes. Tenant shall pay, before delinquency,
any and all taxes levied or assessed on, or as a result of, Tenant’s leasehold improvements,
equipment, furniture, fixtures and any other personal property located on the Leased Premises. In
the event any or all of Tenant’s leasehold improvements, equipment, furniture, fixtures, and other
personal property shall be assessed and taxed with the Real Property, Tenant shall pay to Landlord



COMMERCIAL LEASE - 5 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 6 of 23
its share of such taxes within TEN (10) days after delivery to Tenant from Landlord of a statement
in writing setting forth the amount of such taxes applicable to Tenant’s property.

       5.      INSURANCE AND INDEMNITY PROVISIONS

               5.1     Property Insurance. Landlord shall procure and maintain a Property
insurance policy covering loss or damage to the building in which the Leased Premises is located,
including all existing improvements, in an amount that will adequately cover repairing and/or
rebuilding the structure as a result of damage from fire, casualty, peril, storm or otherwise. The
Property Insurance required by this paragraph shall be for the benefit of Landlord and shall have
Landlord as the sole named insured. Tenant shall be responsible for insuring all of its equipment,
inventory, trade fixtures and contents located on or within the Leased Premises.

                5.2     Liability Insurance. Tenant, at its expense, shall obtain and keep in force
during the entire term of this Lease a policy of Commercial General Liability insurance insuring
Landlord and Tenant against all liability arising out of the ownership, use, occupancy, or
maintenance of the Leased Premises and all areas appurtenant thereto. Such policy or policies shall
provide for liability coverage with minimum combined single limits for bodily injury and property
damage per occurrence in amounts not less than one million dollars ($1,000,000). The limits of
liability insurance required by this paragraph shall not, however, limit the liability of Tenant
hereunder. To the extent any deductible is permitted or allowed as part of any insurance policy
carried by Tenant in compliance with this Section 5, Tenant shall be deemed to be covering the
amount of such deductible under an informal plan of self-insurance; provided, however, that in no
event shall any deductible exceed One Thousand Dollars ($1,000.00). All such insurance policies
shall name Landlord as an additional insured and shall be with companies and with loss-payee
clauses satisfactory to Landlord. Copies of all policies or certificates evidencing such insurance
shall be delivered to Landlord by Tenant within TEN (10) calendar days after this Lease is
executed. All policies shall bear endorsements requiring THIRTY (30) days written notice to
Landlord prior to any change or cancellation.

                5.3     Waiver of Subrogation. Tenant and Landlord each waive any and all rights
of recovery against the other, or against the employees, agents and representatives of the other, for
loss of or damage to such waiving party, property, or property of others under its control, where
such loss or damage is insured against under any insurance policy in force at the time of such loss
or damage. Landlord and Tenant shall, upon obtaining the policies of insurance required
hereunder, give notice to the insurance carriers that the foregoing mutual Waiver of Subrogation
is contained in this Lease. The foregoing Waiver shall not apply if it would have the effect, but
only to the extent of such effect, of invalidating any insurance coverage of Landlord or Tenant.

               5.4     Indemnity of Landlord. Tenant shall defend, indemnify, and hold Landlord
harmless from any and all costs, claims or liability arising from (1) Tenant’s use of the Leased
Premises; (2) the conduct of Tenant’s business or anything else done or permitted by Tenant to be
done in or about the Leased Premises; (3) any breach or default in the performance of Tenant’s
obligations under this Lease; (4) any misrepresentation or breach of warranty by Tenant under this
Lease; or (5) other acts or omissions of Tenant. The indemnity set forth in this paragraph is
intended to specifically cover actions brought by Tenant’s own employees, and with respect to acts



COMMERCIAL LEASE - 6 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 7 of 23
or omissions during the Lease Term, shall survive termination or expiration of this Lease. Tenant’s
indemnities set forth in this Lease are specifically and expressly intended to constitute a waiver by
Tenant of its immunity, if any, under Washington’s Industrial Insurance Act, RCW Title 51, et
seq., to the extent necessary to provide Landlord with a full and complete indemnity from claims
made by Tenant and/or its employees to the full extent of its negligence. Tenant shall promptly
notify Landlord of any casualties or accidents occurring in or about the Leased Premises that may
give rise to Tenant’s indemnity obligation set forth herein.

       6.      MAINTENANCE, REPAIRS AND ALTERATIONS

                6.1    Landlord’s Obligations. Landlord has delivered the Leased Premises and
every part or portion thereof with all systems included in Leased Premises cleaned, serviced,
working, and free from leaks and/or defects and infestations as of the Commencement Date. These
systems include and are not limited to the roof, rain gutters, plumbing, electrical wiring, conduits,
plumbing, and heating /furnaces. Landlord is required to keep the roof, rain gutters, and the parking
area of the Leased Premises in good repair and free of leaks or infestations (cockroaches, rodents,
termites, etc.). Landlord shall be responsible for the snow removal of the main paved driveways
and landscaping.

                6.2    Tenant’s Obligations. Tenant, at Tenant’s expense, shall keep in good
order, condition, and repair the Leased Premises, including interior and all interior and exterior
repainting and refinishing, as needed. Tenant shall also be responsible to maintain and keep in a
good working state of repair all doors, windows, window casings, HVAC, plumbing, and electrical
wiring and conduits, and all ice and snow removal from walkways and parking areas in
surrounding Buildings A, B, and H. If any portion of the Leased Premises, or any major system
or equipment on the Leased Premises, cannot be fully repaired or restored, Tenant shall protect the
Leased Premises from damage and shall promptly repair any damage from burglary or attempted
burglary. Tenant shall keep the glass on all windows and doors clean and presentable, replace
immediately all broken glass on the Leased Premises; make any necessary repairs to, or
replacements of, all doors and door closure apparatus and mechanisms; keep all plumbing clean
and in a good state of repair, including pipes, drains, toilets, basins, water heaters and those
portions of the heating system within the walls of the Leased Premises; and shall keep all utilities,
including the circuit breakers, panel boxes and meters in a good state of repair. Additionally, it
shall be Tenant’s responsibility to maintain and repair any and all improvements installed by
Tenant.

               6.3    Surrender of Leased Premises. On the last day of the term of this Lease,
or on any sooner termination, Tenant shall surrender the Leased Premises to Landlord in good
condition, ordinary wear and tear excepted. Tenant shall repair any damage to the Leased Premises
occasioned by Tenant’s use thereof or by the removal of Tenant’s trade fixtures, furnishings, and
equipment, which repair shall include the patching and filling of holes and repair of any structural
damage. Tenant shall renovate the Leased Premises, returning it to its condition as of the
Commencement Date.

             6.4     Alterations and Additions. Tenant shall make no alterations, additions, or
improvements in, on, to, or about the Leased Premises without Landlord’s prior written consent,



COMMERCIAL LEASE - 7 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 8 of 23
which consent may be withheld or conditioned in Landlord’s sole discretion. Prior to making
alterations, Tenant shall provide to Landlord an alteration deposit, which sum shall be a good faith
estimate, approved by Landlord in writing, of the cost to renovate the Leased Premises to its
Commencement Date condition. In addition to obtaining Landlord’s written consent and providing
Landlord with an alteration deposit, prior to making alterations, Tenant shall obtain any and all
necessary permits from the city and/or county required to make the proposed alterations to the
Leased Premises and provide a copy of all permits to Landlord. At the termination of the Lease,
Tenant shall remove any alterations, improvements, additions, or utility installations at the
expiration of the Lease Term and restore the Leased Premises to its prior condition. Should
Landlord not require the removal of a specific alteration, improvement, or addition that may be
made on the Leased Premises, said alteration, improvement, or addition shall become the property
of Landlord, and remain upon and be surrendered with the Leased Premises at the expiration of
the Lease Term. Notwithstanding the foregoing, Tenant’s machinery, equipment, and trade fixtures
shall remain the property of Tenant and may be removed by Tenant subject to the provisions of
Sections 2.4 and 6.3 above.

                6.5     Entry and Inspection. Landlord or its agents may enter the Leased
Premises at any reasonable time to determine Tenant’s compliance with this Lease, to make
necessary repairs, or to show the Leased Premises to prospective tenants or purchasers. Landlord
shall not unreasonably interfere with Tenant’s business operations when exercising the entry and
inspection rights set forth in this paragraph. Tenant shall provide Landlord with a key and code to
access all buildings.

       7.      RECONSTRUCTION AND RESTORATION

                7.1      Minor Damage. If during the Term hereof the Leased Premises is damaged
by fire, casualty, peril, or otherwise, and such damage is not “substantial” (as defined in Paragraph
7.2 herein), Landlord shall promptly repair such damage at Landlord’s expense after the
application of all insurance proceeds, if any, including, but not limited to, those provided for in
Section 5 hereof, and this Lease shall continue in full force and effect, provided, however, that the
requirement to rebuild and restore the Leased Premises shall not extend to any furnishings, fixtures
or equipment that Tenant has previously installed in the Leased Premises, whether or not title to
such items had passed to Landlord under other provisions of this Lease. Notwithstanding the
foregoing, if there are insufficient insurance proceeds available to Landlord to rebuild and restore
the Leased Premises damaged by fire, casualty, peril, or otherwise (unless Tenant, at its option,
agrees to pay the deficiency), Landlord shall have the right, at its option, to terminate this Lease.
In addition, Tenant shall be obligated to pay for the costs of rebuilding or restoration arising out
of an act or omission of Tenant, its agents, or employees to the extent such items are not covered
by insurance maintained in accordance with this Lease.

                7.2   Substantial Damage. If during the Term of this Lease, the Leased Premises
is destroyed or damaged by fire, casualty, peril, or otherwise, and the damage is “substantial,” then
Landlord may elect to terminate this Lease by giving Tenant written notice of such termination
within SIXTY (60) days after the date of such damage or destructive event. For purposes of this
paragraph, damage shall be “substantial” if (i) twenty percent (20%) or more of the floor area of a
building on the Leased Premises is rendered untenantable, (ii) if repairs are estimated to exceed



COMMERCIAL LEASE - 8 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 9 of 23
twenty-five percent (25%) of the full construction/replacement cost of a building on the Leased
Premises, or (iii) if, regardless of the estimated amount of the repairs, the Leased Premises is
reasonably estimated to remain untenantable for Tenant’s authorized use set forth in this Lease for
a period exceeding NINETY (90) days.

Otherwise, Landlord shall proceed with reasonable diligence to restore the Leased Premises to a
condition comparable to that existing prior to the damage. Tenant shall cooperate with Landlord
during the period of repair and vacate all or any part of the Leased Premises to the extent necessary
for the performance of the required work. If the improvements on Leased Premises are not rebuilt
or restored, the insurance proceeds for loss of Landlord’s building, property, and loss of rent shall
become the sole property of Landlord, and the Lease shall terminate effective as of the date of such
damage or destruction.

              7.3   Repair of Tenant’s Property. Repair, replacement, or restoration of
Tenant’s improvements, fixtures, equipment, and personal property shall be the responsibility of
Tenant.

                7.4    Damage Caused by Tenant. Notwithstanding any other provision herein,
the cost to repair any and all damage or destruction to the Leased Premises caused by Tenant,
Tenant’s employees, Tenant’s improvements, or Tenant’s personal property shall be the sole
responsibility of Tenant.

        8.      ASSIGNMENT AND SUBLETTING. Tenant shall not (voluntarily or by
operation of law) assign, mortgage, pledge or encumber the Leased Premises or Tenant’s leasehold
estate or sublet any portion of the Leased Premises, or otherwise transfer any interest in the Leased
Premises (including the right to possession) without Landlord’s prior written consent in each
instance, which consent may be withheld or conditioned in Landlord’s sole discretion. Any transfer
by Tenant to an approved transferee shall not act to release Tenant (or its guarantors) from its
obligations under this Lease and Tenant shall remain primarily liable for the performance for each
and every Term and Condition of this Lease.

       9.      CONDEMNATION

                9.1   Entire or Substantial Taking. If all or any “substantial portion” of the
Leased Premises shall be taken under the power of eminent domain (sometimes hereinafter
referred to as “Condemnation”), Landlord or Tenant shall have the right at its option to terminate
this Lease effective on the date the condemning authority takes possession. Upon such
termination, Tenant shall surrender possession of the Leased Premises to Landlord. Landlord or
Tenant may exercise their termination rights by notifying the other party in writing of its option to
terminate the Lease within sixty (60) days following the date on which the parties receive notice
of the proposed taking. For purposes of this paragraph, a sale by Landlord to any authority with
power of eminent domain, either under threat of Condemnation or while condemnation
proceedings are pending, shall be deemed a taking under the power of eminent domain under this
paragraph.




COMMERCIAL LEASE - 9 of 20

 19-80012-FPC       Doc 1-5     Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 10 of 23
                9.2     “Substantial” Taking. For purposes of this paragraph, a Condemnation of
substantial portion of the Leased Premises shall mean any of the following:

                      9.2.1 If any portion of the floor area of Tenant’s leased space in a building
located on the Leased Premises is taken in the Condemnation;

                       9.2.2 If twenty-five percent (25%) or more of the value of the Leased
Premises is taken in the Condemnation; or

                      9.2.3 If, regardless of the value of the amount of the Leased Premises
taken, the cost of repairing and restoring the remainder of the Leased Premises for Tenant’s
authorized use exceeds twenty-five percent (25%) of the value of the entire Leased Premises prior
to Condemnation.

               9.3     Partial Taking. In the event of any Condemnation that does not result in a
termination of this Lease, this Lease shall remain unaffected except the Base Rent shall be
equitably abated to the extent that Tenant is deprived of use of the Leased Premises. In the event
the Lease is not terminated following a Condemnation, Landlord will, at its expense, restore with
reasonable diligence the remaining portions of the Leased Premises to as near its former condition
as is reasonably possible; provided, however, that there are sufficient condemnation proceeds
available to Landlord to restore the Leased Premises, and provided further that the requirement to
restore the Leased Premises shall not extend to any furnishings, fixtures, or equipment that Tenant
had previously installed in the Leased Premises, whether or not title of such items had passed to
Landlord under other provisions of this Lease.

              9.4    Awards. Any award for taking of all or any part of the Leased Premises
under the power of eminent domain shall be the property of Landlord, whether such award shall
be made as compensation for diminution in value of the leasehold or for taking of the fee. Nothing,
however, shall be deemed to preclude Tenant from obtaining, or to give Landlord an interest in,
any award to Tenant for loss of, damage to, cost of removal of Tenant’s trade fixtures and
removable personal property, or for damages for cessation or interruption of Tenant’s business.

        10.    SIGNS. No signs or advertising shall be erected or placed on the exterior of the
Leased Premises or anywhere else on the Leased Premises without the prior written approval of
Landlord, which approval may be withheld or conditioned in Landlord’s sole discretion. Any and
all signs approved by Landlord must be installed and maintained in compliance with the
requirements of any governmental authorities having jurisdiction, and Tenant shall obtain and keep
in force any licenses required for such signage. All such signage shall be at the sole cost and
expense of Tenant. Upon the expiration or termination of this Lease, Tenant, at its sole cost and
expense, shall remove all interior and exterior signs, logos, and advertising, and shall repair any
and all damage caused by their removal (i.e., patching and filling of holes, painting of walls, etc.).

       11.     OTHER OBLIGATIONS OF PARTIES

               11.1 Liens. Tenant shall pay as due all claims for work done on the Leased
Premises or for services rendered or materials furnished to the Leased Premises and shall keep the



COMMERCIAL LEASE - 10 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 11 of 23
Leased Premises free from any liens other than liens created by Landlord. FAILURE BY
TENANT TO HAVE LIENS RELEASED BY A CONTRACTOR, SUB-CONTRACTOR
OR ANY INDIVIDUAL OR ENTITY PLACING A LIEN ON THE LEASED PREMISES
SHALL CONSTITUTE A DEFAULT OF THE LEASE. If Tenant fails to pay such claim or to
discharge any lien, Landlord may do so and collect such amount as Additional Rent. Amounts paid
by Landlord shall bear interest and be repaid by Tenant as provided in Paragraph 13.3 herein. Such
payment by Landlord shall not constitute a waiver of any right or remedy Landlord may have
because of Tenant’s default.

                11.2 Holding Over. If Tenant does not vacate the Leased Premises at the time
required, Landlord shall have the option to treat Tenant as a tenant from month-to-month, subject
to all of the provisions of this Lease (except that the term will be month-to-month and the initial
minimum month rent will be one hundred twenty-five percent (125%) of the Rent then being paid
by Tenant, as may have been adjusted pursuant to Paragraph 2.3 herein), or to eject Tenant from
the Leased Premises and recover damages caused by wrongful hold over.

                11.3 Non-Merger. The voluntary or other surrender of this Lease by Tenant, or
a mutual cancellation thereof, shall not work a merger, and shall, at the option of the Landlord,
terminate any existing subtenancies, or may, at the option of Landlord, operate as an assignment
to it of any and all such subtenancies.

                11.4 Priority of Lease. This Lease shall be subject and subordinate at all times
to the lien of all mortgages and deeds of trust subsequently placed upon the Leased Premises, all
without the necessity of having further instruments executed on the part of Tenant to effectuate
such subordination. Provided, however, the subordination of Tenant’s rights hereunder is
conditioned upon the mortgagee or beneficiary under any deed of trust agreeing that Tenant’s
peaceable possession of the Leased Premises and its rights under this Lease will not be disturbed
so long as Tenant is not in default under this Lease. If any party providing financing or funding to
Landlord requires, as a condition of such financing or funding, that Tenant send such party written
notice of any default by Landlord under this Lease, giving such party the right to cure such default
until it has completed foreclosure and prevent Tenant from terminating this Lease unless such
default remains uncured after foreclosure has been completed, Tenant will execute and deliver any
agreement required by such party in order to accomplish this purpose.

                 11.5 Landlord’s Liability; Sale. In the event the original Landlord hereunder,
or any successor owner of the Leased Premises, shall sell or convey the Leased Premises, all
liabilities and obligations on the part of the original Landlord, or such successor owner, under this
Lease accruing thereafter shall terminate, and thereupon all such liabilities and obligations shall
be binding upon the new owner. Tenant agrees to attorn to such new owner.

               11.6 Rules and Regulations. Tenant agrees to comply with all rules and
regulations for the Leased Premises adopted and published by Landlord from time to time and to
cause Tenant’s sub-lessees, customers, employees, and invitees to abide by such rules and
regulations.




COMMERCIAL LEASE - 11 of 20

 19-80012-FPC       Doc 1-5     Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 12 of 23
               11.7 Parking. Tenant’s employees, agents, customers, and invitees may use the
parking areas of the Leased Premises for the temporary parking of automobiles and other vehicles.
No vehicle may be parked in the same location for more than a forty eight (48) hour period. The
parking areas, loading areas, and sidewalks of the Leased Premises shall not be used for any
purpose other than parking, loading, and unloading of commercial vehicles and pedestrian traffic,
respectively.


12.    ENVIRONMENTAL PROVISIONS

                12.1 Restrictions on Hazardous Substances. Tenant shall not cause or permit
any Hazardous Substance to be brought upon, used, stored, generated, or disposed of on or in the
Leased Premises by Tenant, its agents, employees, contractors, or invitees, except for such
Hazardous Substances as are necessary to Tenant’s authorized business. Any Hazardous Substance
permitted on the Leased Premises, and all containers therefore, shall be used, kept, stored, and
disposed of in a manner that complies with all federal, state, and local laws or regulations
applicable to the particular Hazardous Substance. Tenant shall not release or permit to be released
by any Hazardous Substance in violation of federal, state or local environmental laws or
regulations, or which may adversely affect (a) the health, welfare, or safety of persons, whether
located on the Leased Premises or elsewhere, or (b) the condition, use, or enjoyment of the Leased
Premises or any other real or personal property.

                12.2 Indemnity. Tenant hereby agrees that it shall be responsible for all costs
and expenses relating to the use, storage, and disposal of Hazardous Substances kept on the Leased
Premises by Tenant, and Tenant shall give immediate notice to Landlord of any violation or
potential violation of the provisions of this paragraph, or any other state, federal or local
environmental law or regulation. Tenant shall defend, indemnify, and hold Landlord and its agents
harmless from and against any claims, demands, penalties, fines, liabilities, settlements, damages,
costs, or expenses (including without limitation, a decrease in value of the Leased Premises,
damages caused by loss or restriction of rentable or useable space, or any damages caused by
adverse impact on marketing of the Leased Premises and any and all sums paid for settlement of
claims, attorney fees, consultant and expert fees), of whatever kind or nature, known, unknown,
contingent or otherwise arising out of or in any related to (a) the release of a Hazardous Substance
arising out of an act or omission of Tenant or its agents; (b) the presence, disposal, release, or
threatened release of any such Hazardous Substance that is on, from, or affecting the soil, water,
vegetation, buildings, personal property, persons, animals, or otherwise; (c) any personal injury
(including wrongful death) or property damage (real or personal) arising out of or related to that
Hazardous Substance; (d) any lawsuit brought or threatened, settlement reached or government
order relating to that Hazardous Substance; or (e) any violation of any state, local or federal
environmental laws applicable to such Hazardous Substance. The provision of this paragraph shall
be in addition to any other obligations and liabilities Tenant may have to Landlord at law or equity,
and shall survive the transactions contemplated within this Lease, and shall survive the termination
of this Lease.

             12.3 Definition of Hazardous Substances. For purposes of this paragraph, the
term “Hazardous Substances” means any substance that is toxic, ignitable, reactive, or corrosive,



COMMERCIAL LEASE - 12 of 20

 19-80012-FPC       Doc 1-5     Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 13 of 23
or that is regulated by any local government, the State of Washington, or the United States
government according to environmental laws or regulations now in effect, or which may hereafter
be enacted.

13.    DEFAULTS; REMEDIES

               13.1    Default. The following shall be events of default:

                 13.1.1 Payment Default. FAILURE OF TENANT TO MAKE ANY
RENT OR ESTIMATED UTILITIES PAYMENT UNDER THIS LEASE WITHIN FIVE
(5) DAYS AFTER SUCH PAYMENT IS PAST DUE.

IF TENANT REMAINS IN DEFAULT THREE (3) DAYS AFTER LANDLORD’S
WRITTEN DEMAND, LANDLORD SHALL HAVE THE UNILATERAL RIGHT TO
TERMINATE THE LEASE AND/OR IMMEDIATELY SHUT-OFF ELECTRICAL
SERVICES TO THE LEASED PREMISES. Landlord and Tenant agree that Tenant’s energy-
intensive use of the Leased Premises represents substantial risk to Landlord in the event that Tenant
fails to timely all obligations herein, which justifies Landlord’s unilateral rights, above. Tenant
shall hold Landlord harmless for any damages, direct or consequential, associated with termination
of Tenant’s electrical services.

                       13.1.2 Unauthorized Transfer. Tenant makes any transfer without
Landlord’s prior written consent as required under Paragraph 8.

                       13.1.3 Abandonment of Leased Premises. Tenant fails to occupy or use
the Leased Premises for the purposes permitted by this Lease for a total of TWENTY (20)
consecutive business days or more during the Lease Term, unless such failure is excused under
other provisions of this Lease.

                        13.1.4 Default in Other Covenant. FAILURE OF TENANT TO
COMPLY WITH ANY OTHER TERM OR CONDITION OR FULFILL ANY OTHER
OBLIGATION OF THIS LEASE WITHIN TEN (10) CALENDAR DAYS AFTER
WRITTEN NOTICE BY LANDLORD SPECIFYING THE NATURE OF THE DEFAULT
WITH REASONABLE PARTICULARITY. No notice and no opportunity to cure shall be
required if Landlord has previously given Tenant notice of failure to comply with such Term or
Condition, or fulfill such other obligation of this Lease during the preceding calendar year.

                       13.1.5 Insolvency Defaults. Dissolution, termination and existence,
insolvency on a balance sheet basis, or business failure of Tenant; the commencement by Tenant
of a voluntary case under the federal bankruptcy laws or under any other federal or state law
relating to Tenant’s insolvency or debtor’s relief; the entry of a decree or order for relief against
Tenant in an involuntary case under the federal bankruptcy laws, or under any other applicable
federal or state law relating to Tenant’s insolvency or debtor’s relief; the appointment of or the
consent by Tenant to the appointment of a receiver, trustee or custodian of Tenant; an assignment
for the benefit of creditors by Tenant; Tenant’s failure generally to pay its debts as such debts
become due; the making or suffering by Tenant of a fraudulent transfer under applicable federal



COMMERCIAL LEASE - 13 of 20

 19-80012-FPC         Doc 1-5   Filed 04/22/19      Entered 04/22/19 20:18:22         Pg 14 of 23
or state law; concealment by Tenant of any of its property in fraud of creditors; the making or
suffering by Tenant of a preference within the meaning of federal bankruptcy law; or the
imposition of a lien through legal proceedings or distraint upon any of the property of Tenant
which is not discharged or bonded. During any period in which there is a guarantor(s) of this Lease,
each reference to “Tenant” in this paragraph shall be deemed to refer to “guarantor or tenant,”
separately.

               13.2 Remedies on Default. Upon default, Landlord may exercise any one or
more of the following remedies, or any other remedy available under applicable law:

                        13.2.1 Termination of Lease. LANDLORD SHALL HAVE THE
IMMEDIATE OPTION TO TERMINATE THIS LEASE AND ALL RIGHTS OF TENANT
HEREUNDER. In the event that Landlord shall elect to terminate this Lease, Landlord may
recover from Tenant: (i) the amount of any unpaid rent which has been earned at the time of such
termination; plus (ii) the amount by which the unpaid rent which would have been earned after
termination and, for the balance of the Lease term, exceeds the amount of such rental loss that
Tenant proves that could have been reasonably avoided; plus (iii) any interest charged on
delinquent rent; plus any other amount to compensate Landlord for the detriment proximately
caused by Tenant’s failure to perform Tenant’s obligations under this Lease.

                       13.2.2 Retake Possession. To the extent permitted by law, Landlord may
re-enter and retake possession of the Leased Premises, on three (3) days advance notice, either by
summary proceedings or any other applicable action or proceeding, or otherwise. Landlord may
use the Leased Premises for Landlord’s own purposes or relet it upon any reasonable terms without
prejudice to any other remedies that Landlord may have by reason of Tenant’s default.

                        13.2.3 Relet the Leased Premises. Landlord, at its option, may relet the
whole or any part of the Leased Premises, from time to time, either in the name of Landlord or
otherwise, to such tenants, for such terms ending before, on or after the expiration date of the Lease
term, at such rentals and upon such other conditions (including concessions and free rent periods)
as Landlord, in its sole discretion, may reasonably determine to be appropriate. Landlord, at its
option, may make such physical changes to the Leased Premises as Landlord, in its sole discretion,
considers advisable or necessary in connection with any such reletting or proposed reletting
without relieving Tenant of any liability under this Lease or otherwise affecting Tenant’s liability.
In the event Landlord elects to relet the Leased Premises, rent received by Landlord for such
reletting shall be applied; first, to the payment of any cost of reletting; second, to pay the cost of
any alterations or repairs to the Leased Premises; third, to the payment of indebtedness other than
rent owed by Tenant to Landlord; and fourth, to the payment of rent due and unpaid under the
Lease, and the residue, if any, shall be held by Landlord and applied to the payment of future rent
as the same may become due and payable. Should rent received from the reletting of the Leased
Premises during any month be less than the rent payable under the terms of the Lease by Tenant,
then Tenant shall pay the deficiency to Landlord immediately upon demand.

                       13.2.4 Damages for Default. Whether or not Landlord retakes possession
or relets the Leased Premises, Landlord may recover all damages caused by the default (including,
but not limited to unpaid rent, attorney’s fees relating to the default, and costs of reletting).



COMMERCIAL LEASE - 14 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22          Pg 15 of 23
Landlord may sue periodically to recover damages as they accrue during the remainder of the
Lease term without barring a later action for further damages. Upon the occurrence of a payment
default, Landlord may bring an action for accrued damages plus damages for the remaining Lease
Term equal to the difference between the rent specified in this Lease and the reasonable rental
value of the Leased Premises for the remainder of the Term, discounted to the time of judgment at
the rate of three percent (3%) per annum.

                       13.2.5 Disposition of Property. Landlord shall have the right to take
possession of Tenant’s personal property, without liability for trespass or conversion, and sell the
same at public or private sale, after giving Tenant reasonable notice at Tenant’s last known address
of the time and place of any public sale, or of the time after which any private sale is to be made,
at which sale the Landlord or its assigns may purchase it. The proceeds from any such disposition,
less any and all expenses conducted with the taking of possession, holding and selling of the
property, shall be applied as a credit against the indebtedness secured by the security interest per
Section 2.4.

              13.3 Cure of Default. Without prejudice to any other remedy for default,
Landlord may perform any obligation or make any payment required to cure a default by Tenant.
The cost of performance, including attorney’s fees and all disbursements, shall immediately be
repaid by Tenant upon demand, together with interest from the date of expenditure until fully paid
at the same rate as the Bank Prime Loan Rate as published by The Federal Reserve Bank
(https://www.federalreserve.gov/releases/h15/) currently at 3.50%.

               13.4 Remedies Cumulative. Any right or remedy Landlord may have under this
Lease arising out of Tenant’s breach of any covenant of this Lease shall be in addition to any other
right or remedy for such breach provided by law.

        14     TENANT IMPROVEMENTS. Except as set forth in this Lease or in a separate
written agreement between Landlord and Tenant, Tenant shall be solely responsible, at its cost and
expense, to perform all work required to ready the Leased Premises for Tenant’s use and
occupancy. All work to be performed by Tenant to ready the Leased Premises for occupancy shall
be subject to and conducted in accordance with the provisions of Paragraph 6.4 of this Lease.

       15.     MISCELLANEOUS

               15.1 Waivers. No waiver by Landlord of performance of any provision of this
Lease shall waive or prejudice Landlord’s right to otherwise require performance of the same
provision or any other provision, and Landlord’s acceptance of Rent or Additional Rent shall not
waive or prejudice Landlord’s remedies for Tenant’s default, including the right to repossess the
Leased Premises or to forfeit or terminate the Lease.

              15.2 Recording. Tenant shall not record this Lease without the prior written
consent of Landlord, which consent may be withheld or conditioned in Landlord’s sole discretion.

                15.3 Neighboring Businesses. Tenant understands and agrees that neighboring
business activity may affect its business operations and shall not be a basis for Tenant to breach



COMMERCIAL LEASE - 15 of 20

 19-80012-FPC       Doc 1-5     Filed 04/22/19     Entered 04/22/19 20:18:22         Pg 16 of 23
the terms of this Lease or seek revision of said terms. Should Tenant have issues with
neighboring tenants, Tenant shall first discuss any issues with Landlord to determine the proper
remedy, if any. Neither Tenant nor Tenant’s employees shall harass any other neighboring tenant
or business. ANY HARASSMENT BY TENANT OR TENANT’S EMPLOYEES SHALL
CONSTITUTE A DEFAULT.

               15.4 Notices. All notices provided for or permitted to be given pursuant to this
Lease, except those for Overages under Section 4.1, shall be in writing and shall be delivered in
person or sent by registered or certified United States mail, postage prepaid, return receipt
requested, or by overnight courier, to the addresses set out herein or to such other addresses as are
specified by no less than ten (10) days prior written notice delivered in accordance herewith:

       To Landlord:            CLEVER CAPITAL, LLC.
                               630 Valley Mall Pkwy, #157
                               East Wenatchee, WA 98802-4838

       To Tenant:              GIGA WATT, INC.
                               1 Campbell Pkwy
                               East Wenatchee, WA 98802

All such notices shall be deemed effectively given and delivered THREE (3) days after the
postmark date of mailing, the day after delivery to the overnight courier, or, if delivered personally,
when received. Rejection or other refusal to accept or the inability to deliver because of a changed
address of which no notice was given in accordance with the time period provided herein shall be
deemed to be receipt of the notice sent.

                15.5 Construction. (a) This Lease shall be construed and governed by the laws
of the State of Washington; (b) the invalidity or unenforceability of any provision hereof shall not
affect or impair any other provision hereof; (c) this Lease constitutes the entire agreement of the
parties and supersedes all prior agreements or understandings between the parties with respect to
the subject matter hereof; (d) this Lease may not be modified or amended except by written
agreement signed and acknowledged by both parties; (e) if there is more than one tenant, the
obligations hereunder imposed upon Tenant shall be joint and several; (f) time is of the essence of
this Lease in each and every provision hereof; (g) nothing contained herein shall create the
relationship of principal and agent or of partnership or of joint venture between the parties hereto
and no provisions contained herein shall be deemed to create any relationship other than that of
Landlord and Tenant; and (h) this Lease may be executed in counterparts, each of which shall be
deemed an original, and such counterparts together shall constitute one and the same instrument.

                15.6 Successor. Subject to any limitations on assignments herein, all of the
provisions of this Lease shall inure to the benefit of and be binding upon the successors and assigns
of the parties hereto.

                 15.7 Attorney’s Fees. In the event of any dispute arising out of or relating to this
Lease, whether or not suit or other proceeding is commenced, and whether in mediation,
arbitration, at trial, on appeal, in administrative proceedings, or in bankruptcy (including, without



COMMERCIAL LEASE - 16 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19      Entered 04/22/19 20:18:22          Pg 17 of 23
limitation, any adversary proceeding or contested matter in any bankruptcy case), the prevailing
party shall be entitled to its costs and litigation expenses incurred, including its reasonable attorney
fees. Venue shall be in Douglas County, Washington.

               15.8 No Offer. This Lease is submitted to Tenant on the understanding that it
will not be considered an offer and will not bind Landlord in any way until (a) Tenant has duly
executed and delivered the original to Landlord, and (b) Landlord has executed and delivered one
copy to Tenant.


WHEREFORE, the parties have executed this Lease this ____day of November 2018.


LANDLORD:                                              TENANT:

CLEVER CAPITAL, LLC                                    GIGA WATT, INC.


By:______________________________                      By: ______________________________



Name: Vanessa Pierce Rollins                           Name:____________________________

Title: Authorized Representative                       Title:_____________________________



STATE OF WASHINGTON )
                      ) ss.
COUNTY OF ___________ )

        On this day personally appeared before me Vanessa Pierce Rollins, authorized
representative of, CLEVER CAPITAL, LLC, to me known to be the person who executed the
within and foregoing instrument and acknowledged said instrument to be the free and voluntary
act and deed of said company for the uses and purposes herein mentioned and on oath stated he is
authorized to execute said instrument on behalf of said company.

       GIVEN under my hand and official seal this ______ day of November 2018.



                                                       ____________________________________
                                                       NOTARY PUBLIC in and for the State of
                                                       Washington, residing at ________________
                                                       My commission expires:_______________



COMMERCIAL LEASE - 17 of 20

 19-80012-FPC        Doc 1-5     Filed 04/22/19      Entered 04/22/19 20:18:22          Pg 18 of 23
STATE OF WASHINGTON )

                      ) ss.
COUNTY OF ___________ )

        On this day personally appeared before me ____________________________________,
the ___________________ of GIGA WATT, INC, to me known to be the person who executed
the within and foregoing instrument, and acknowledged said instrument to be the free and
voluntary act and deed of said corporation for the uses and purposes herein mentioned and on oath
stated he is authorized to execute said instrument on behalf of said corporation.

       GIVEN under my hand and official seal this ______ day of November 2018.



                                                    ____________________________________
                                                    NOTARY PUBLIC in and for the State of
                                                    Washington, residing at ________________
                                                    My commission expires:________________




COMMERCIAL LEASE - 18 of 20

 19-80012-FPC       Doc 1-5    Filed 04/22/19     Entered 04/22/19 20:18:22       Pg 19 of 23
                                         EXHIBIT A

                                      Legal Description

A part of Tract 40 of the East Wenatchee Land Company’s Plat of Section Thirteen (13), Township
Twenty-Two (22) North, Range Twenty (20), East of the Willamette Meridian, Douglas County,
Washington, more particularly described as follows:

Commencing at the Easterly corner of said Tract 40; thence North 43°25’20” West along the
Northeasterly boundary of said Tract 40, which is the Northeasterly Right-of-Way Limit of
Highline Drive, for 274.00 feet; Thence South 46°34’40” West for 30.00 feet to a point on the
Southwesterly Right-of-Way Limit of said Highline Drive, the True Point of Beginning for this
description; Thence continuing South 46°34’40” West for 570.0 feet; Thence South 43°25’20”
East for 87.00 feet; Thence North 46°34’40” East for 570.00 feet to the aforesaid Southwesterly
Right-of-Way Limit of Highline Drive; Thence North 43°25’20” West along said Right-of-Way
Limit for 87.00 feet to the True Point of Beginning; TOGETHER WITH:

Lot 1, Emmet Johnson Short Plat as recorded in Book E of Plats at Page 79, records of Douglas
County, Washington.

APN. 402-000-040-12




COMMERCIAL LEASE - 19 of 20

 19-80012-FPC      Doc 1-5    Filed 04/22/19     Entered 04/22/19 20:18:22       Pg 20 of 23
                                             EXHIBIT B

                                  Location of Buildings A, B, and H


The Leased Premises does not include the portion of Building A behind the interior metal door, which is
an office/kitchen space. No Tenant personnel are allowed in this reserved space or Buildings C, D, E, F,
and G. Any security (including camera surveillance) in this portion of Building A should be turned
off. Original building door alarms should be left intact.




COMMERCIAL LEASE - 20 of 20

 19-80012-FPC        Doc 1-5      Filed 04/22/19      Entered 04/22/19 20:18:22           Pg 21 of 23
19-80012-FPC   Doc 1-5   Filed 04/22/19   Entered 04/22/19 20:18:22   Pg 22 of 23
19-80012-FPC   Doc 1-5   Filed 04/22/19   Entered 04/22/19 20:18:22   Pg 23 of 23
